Title: From George Washington to William Augustine Washington, 21 September 1794
From: Washington, George
To: Washington, William Augustine


               
                  My dear Sir,
                  Philadelphia Sepr 21st 1794.
               
               Compassion for a helpless woman and a number of small children, was the principal inducement to my retaining in service another year, the same man who has overlooked my Carpenters a number of years back—and consequently was the cause why I did not employ the person (whose name I have forgot) and his two negro Carpenters & white apprentice whom you recommended to me, last fall, as a Superintendant of this business.
               The incorrigibility of the person I now have, or lately had (for I believe he is gone) is such, as to be no longer tolerated; necessity therefore compells me to seek for another.
               
               This letter then is addressed to you for the purpose of enquiring if the man mentioned by you to me last fall could now be had?  Whether he would come on the terms he then proposed?  If not, whether on any other terms?  and what?  Singly, or with his workmen?  and when he would be able to repair to Mount Vernon?
               To save time, I would thank you for writing by Post to Alexandria, to Mr William Pearce, my present Manager at Mount Vernon, solving the above queries; who will, immediately upon the receipt thereof, inform you decisively whether he will employ him upon the terms he may propose—if materially changed from the former. If they are not altered, or but immaterially so, & you still retain a good opinion of the man and his hands (if he chuses to bring them) I wd in that case pray you to engage him at once, and on my behalf enter into the written agreement, or one similar thereto, which I sent you last fall.  His being married would be no objection—as there is a house three or four hundred yards from the mansion, that would accomodate him—and the people he brings very well.
               My best wishes, in which Mrs Washington unites, attend you and family and with much truth I am Yours Affectionately
               
                  Go: Washington
               
            